          Case 1:20-cv-10642-LJL Document 24
                                          22 Filed 01/12/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                            The Government is directed to inform the
                                                       )
 STATE OF NEW YORK et. al.,                            )    Court by 1/13/21 at 5:00 p.m. the date by which
                                                       )    it will be able to inform Plaintiffs and the Court
               Plaintiffs,                             )    of the EPA's determination of the effect, if any,
                                                       )    of the error on the 2020 Rule.
               v.                                      )
                                                       )
 UNITED STATES ENVIRONMENTAL                           )   Civil Action No. 1:20-cv-10642-LJL
 PROTECTION AGENCY et. al.,                            )   (and consolidated)
                                                       )
               Defendants.                             )
                                                       )

                                                                                            1/12/2021
             NOTICE OF MOTION TO CLARIFY JANUARY 8, 2021 ORDER


       PLEASE TAKE NOTICE that, pursuant to Local Rule 7.1(a) and Fed. R. Civ. P 7(b),

Plaintiffs Rural & Migrant Ministry et al. move this Court to provide clarification of the Court’s

January 8, 2021 Order extending the TRO and stay previously granted and rescheduling a

hearing on the issues, Dkt. No. 19. The Court issued this Order in response to a letter from

Defendants in which they conceded “an error in certain information underlying the rule at issue”

and requested additional time to “consider[] the issue and determin[e] its effect, if any, on the

2020 Rule.” Dkt. No. 17 at 1. The Court’s Order requires Defendants to take certain actions in

relation to this error by January 15, 2021, and by January 19, 2021. Due to a disagreement

between the parties about what these deadlines require of Defendants, Plaintiffs respectfully

request that the Court clarify whether the January 8, 2021 Order requires Defendants to disclose

their determination of the effect of their error on the rule at issue on January 15 or January 19.

Counsel for Plaintiffs have been conferring with counsel for Defendants on the issues raised in

this Motion. At the time of this filing, Defendants did not yet have a position on these issues.
         Case 1:20-cv-10642-LJL Document 24
                                         22 Filed 01/12/21 Page 2 of 2



Dated: January 12, 2021                    Respectfully submitted,

                                           /s/ Carrie Apfel
                                           Carrie Apfel
                                           Earthjustice
                                           1001 G Street, NW, Suite 1000
                                           Washington, DC 20001
                                           capfel@earthjustice.org

                                           Eve Gartner
                                           Surbhi Sarang
                                           Kara Goad (Pro Hac Vice motion submitted)
                                           Earthjustice
                                           48 Wall Street, 19th Floor
                                           New York, NY 10005
                                           egartner@earthjustice.org
                                           ssarang@earthjustice.org
                                           kgoad@earthjustice.org

                                           Iris Figueroa
                                           Trent Taylor (Pro Hac Vice motion
                                           submitted)
                                           Farmworker Justice
                                           1126 16th St., NW, Suite LL-101
                                           Washington, DC 20036
                                           ifigueroa@farmworkerjustice.org
                                           ttaylor@farmworkerjustice.org

                                           Counsel for Plaintiffs




                                       2
